Simmoxs, C. J.
Where one takes and has recorded a mortgage on personal property held by the mortgagor under a conditional contract of sale which antedates the mortgage by more than thirty days, but which has never been recorded and of which the mortgagee has no notice at the time of the execution of the mortgage, the lien of the mortgage is superior to that of the original vendor. That the mortgagee had notice of the conditional sale before the record of the mortgage but after its.execution does not alter the case. Wheeler v. Bank, 105 Ga. 57, 61; Civil Code, §277.7.

Judgment affirmed.


All the Justices concurring.